Citation Nr: 1758916	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left ankle disorder. 

2.  Entitlement to service connection for a left tibia disorder, to include residuals from a fractured left tibia and ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1977 to May 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2010, the Veteran requested a hearing before a Veterans Laws Judge.  In a March 2012 correspondence, the Veteran withdrew his request.  As such, the Board deems his hearing request withdrawn. 

In October 2014 and April 2017, the Board remanded the issues on appeal for further development.  Additionally, in its April 2017 decision, the Board denied entitlement to TDIU.  After further development, the issues on appeal are now ready for adjudication.  


FINDINGS OF FACT

1.  The Veteran's left ankle disorder has been characterized by painful motion with marked limitation of motion; ankylosis has not been shown.  

2.  The Veteran does not have a current left tibia disorder, to include residuals from a fractured left tibia and/or ankle.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a left ankle disorder have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5271 (2017).

2.  The criteria for entitlement to service connection for a left tibia disorder, to include residuals from a fractured left tibia and ankle, have not been met.  38 U.S.C §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected left ankle disorder.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left ankle disorder has been assigned a 20 percent rating under 38 C.F.R. § 4.71a, DC 5271 (addressing limitation of motion in the ankle).  This is the highest rating allowable under this diagnostic code.  In order to warrant a rating in excess of 20 percent under a different diagnostic code, the evidence must show ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees (30 percent under DC 5270).   See 38 C.F.R. § 4.71a (2017).

After a review of the relevant symptoms, a rating in excess of 20 percent is not warranted.  Specifically, at a VA examination in April 2008, the Veteran stated that he experienced symptoms such as pain, weakness, and fatigue.  The range of motion in his left ankle was 15 degrees of dorsiflexion and 35 degrees of plantar flexion without pain on motion.  There was no additional loss of function after repetitive testing or objective evidence of ankylosis. 

At a VA examination in August 2016, the Veteran reported increased pain that limits his ability to perform certain activities of daily living that require walking, lifting, sitting, bending, kneeling, squatting, and standing.  Further, he indicated that he used assistive devices such as a brace and a cane.  The Veteran's range of motion in his left ankle was 0 degrees of dorsiflexion and 20 degrees of plantar flexion with pain on motion and weight bearing.  There was no objective evidence of ankylosis. 

In a June 2017 VA examination, the Veteran reported pain during movement and with certain activities.  His left ankle range of motion was 10 degrees of dorsiflexion and 35 degrees of plantar flexion with pain on motion and weight bearing.  There was no objective evidence of ankylosis.  Similarly, at an August 2017 VA examination, the Veteran's left ankle range of motion was 15 degrees of dorsiflexion and 40 degrees of plantar flexion, with pain at 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  Moreover, during flare-ups the examiner noted that his range of motion was 5 degrees of dorsiflexion and 25 degrees of plantar flexion.  No ankylosis was observed.  

Additionally, the Veteran's treatment records fail to document any evidence of ankylosis during the period on appeal.  Therefore, given that ankylosis is not demonstrated by the medical evidence, a rating in excess of 20 percent for a left ankle disorder is not warranted on this basis. 

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's left ankle due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to flare-ups, fatigue, pain, and weakness.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Moreover, the additional loss of functional and motion exhibited in his August 2017 VA examination due to repetitive testing and weight bearing are adequately reflected in the Veteran's current rating.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2017).

In order to prevent any potential prejudice to the Veteran, the Board has also considered whether the Veteran's left ankle disability could be rated under any other potentially relevant diagnostic code, including DCs 5262 (addressing impairments to the tibia and fibula) and 5251-5253 (addressing thigh limitation of motion).  In this case, there was no evidence of malunion or nonunion of the Veteran's left tibia or fibula.  Further, there was no indication that the Veteran had any abnormal limitation of motion in his left thigh as a result of his service-connected ankle disorder.  

Next, an increased rating is also not warranted based on residuals of a foot injury under DC 5284, as the Veteran's ankle disability is not an injury to the feet.  See Yancy v. McDonald, 27 Vet. App. 484, 492-493 (2016) (holding that the application of DC 5284 is limited to disabilities resulting from actual injury to the foot); Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (when a when a condition is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284).  Moreover, the Veteran has not asserted and the evidence does not indicate that the Veteran is claiming a higher rating based upon a separate foot injury. 

Consideration has been given to the Veteran's personal assertion that his ankle disability is worse than the rating he currently receives.  Specifically, that his left ankle disorder causes pain and instability, which require him to use a brace and cane, and causes him significant trouble walking, standing, and sitting.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's ankle disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including ankle pain, weakness, and instability that causes limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

The Veteran is claiming entitlement to service connection for a left tibia disorder which he asserts is related to active service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Upon review of all evidence of record, the Board finds that the Veteran's service connection claim for a left tibia disorder should be denied.  

While the Veteran's service treatment records reflect that he sustained a fracture to his left ankle and tibia in-service, aside from radiological findings reflecting the previous injury, the post-service medical records are negative for any residuals relating to his left tibia fracture.  Specifically, the August 2016, June 2017, and August 2017 VA examiners all opined that the Veteran's previous distal tibia fracture was part of his service-connected ankle disorder, and not a separate injury.  As such, the examiners indicated that the Veteran does not have a separate tibia disorder.  Therefore, service connection is not warranted for a tibia disorder and/or residuals thereto.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Alternatively, the VA examiners opined that to the extent the Veteran is experiencing pain in his distal tibia and/or other residual symptoms, these symptoms manifest in his left ankle and do not cause any symptoms in the remaining part of his tibia.  As such, given that the Veteran is service connected for a left ankle disorder, he is already receiving compensation for ankle symptoms including pain, swelling, weakness, instability, etc.  Therefore it would be improper pyramiding to grant service-connection for a disorder that manifests with the same or similar symptomatology of a current service-connected disability.  See 38 C.F.R. § 4.14.  Additionally, the Board notes that the June 2017 and August 2017 examiners determined that to the extent the Veteran has left leg/tibia pain and other symptoms (including knee arthritis) separate from his ankle, these symptoms are caused by non-service connected disabilities including gout and a knee disorder (for which he was previously denied service-connection).  

The Board also acknowledges the statements from the Veteran regarding a diagnosis and the etiology of his tibia disorder, which he asserts was caused by active duty service.  A lay person is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, the diagnosis and etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that he has a tibia disorder and/or that it may be the result of service, he is a lay person without appropriate medical training and expertise to provide a medical diagnosis or nexus opinion regarding the etiology of his disorder.  

As a result, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left tibia disorder, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  As discussed below, the Veteran has also been provided with a VA examination per the Board's October 2014 and April 2017 remand instructions.  

Finally, it is noted that this appeal was remanded by the Board in October 2014 and April 2017 to obtain additional records and a new VA examination.  As such, the Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the RO obtained all relevant and available outstanding records.  Further, the Veteran was provided with a VA examination August 2017.  The Board recognizes that the August 2017 VA examiner did not measure the Veteran's ankle motion in both active and passive motion, and while weight-bearing as discussed in Correia, 28 Vet. App. 158.  However, the Board notes that regardless of whether or not the examiners complied with the requirements set forth in Correia, the Veteran did not have ankylosis.  As such, the Board finds that the VA examinations are sufficient and any deficiency is not prejudicial to the Veteran, especially in light of the fact that the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015); see also Dickens v. McDonald.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 20 percent for a left ankle disorder is denied.

Service connection for a left tibia disorder, to include residuals from a fractured left tibia and ankle, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


